DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the preliminary amendment, filed 9/16/2019.  Claims 1-20 have been canceled.  Claims 21-40 have been newly added.  Claims 21-40 are pending.	

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statement (IDS) submitted on 12/6/2019. The information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2008/0275422 A1) in view of Hoglund et al. (US 2007/0267475 A1), hereinafter Hoglund.
	Regarding claim 21, Ross discloses an apparatus (90 – infusion pump) comprising: 
at least one data processor; and at least one memory including computer program code, the at least one memory and the computer program code [0050 & 0063] configured to, with the at least one data processor, cause the apparatus to at least: 
receive, based upon an association between the apparatus and an information reader (82 - reader), operational information related to operation of the apparatus, wherein the operational information is obtained by the information reader [0062, 0068, 0072, & 0073]; and 

Regarding claim 31, Ross discloses a method comprising: 
receiving, by a medical device (90 – infusion pump) and based upon an association between the medical device and an information reader (82 - reader), operational information related to operation of the medical device, wherein the operational information is obtained by the information reader [0062, 0068, 0072, & 0073]; and 
causing, by the medical device, operation of the medical device consistent with the received operational information [0068, 0072, & 0073].
With respect to claims 21 & 31, the teachings of Ross have been discussed above.
Ross clearly discloses that the reader (80) can be directly associated with an infusion pump and thus clearly meeting the claimed limitation of an association between the apparatus, or medical device, and an information reader.
However, Ross is silent to explicitly disclosing any specifics regarding how the devices are associated with one another.
Hoglund is presented showing known systems and methods within the medical field for associating medical devices together to provide accurate logs of patient encounters with items, medicines, and/or procedures within a healthcare setting [0002, 0011, 0028, 0087, & 0093].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the associating features of Hoglund within the Ross for at least the benefit of providing an improved means for detecting and tracking encounters within a healthcare facility, thus allowing for thorough and effective tracking and/or tracing for resolving issues involving contamination, defects, and/or infections [0058-0060].  

	Regarding claim 22, Hoglund, as modified above, discloses the apparatus of claim 21,wherein the apparatus is further caused to at least: provide a scannable tag on a display of the apparatus, wherein the scannable tag comprises a link to association information, wherein the association information comprises data to associate the apparatus with the information reader [0005, 0006, 0066, 0069, & 0076].  
	Regarding claim 23, Hoglund, as modified above, discloses the apparatus of claim 22, wherein the scannable tag comprises one or more of a static barcode, a dynamic barcode, and a radio-frequency identification tag, and wherein the scannable tag is configured to be scanned by the information reader to form the association between the apparatus and the information reader [0066, 0069, & 0076].
	Regarding claim 24, Hoglund, as modified above, discloses the apparatus of claim 21, wherein the association between the apparatus and the information reader is formed by a processing unit via receipt from the information reader of association information, wherein the association information comprises data to associate the apparatus with the information reader [0066, 0069, 0087, & 0094-0096].
	Regarding claim 25, Hoglund, as modified above, discloses the apparatus of claim 24, wherein the association information further comprises processing unit information configured to identify the processing unit [0066, 0069, 0087, & 0094-0096].
claim 26, Hoglund, as modified above, discloses the apparatus of claim 25, wherein the apparatus receives the operational information from the processing unit in response to the information reader obtaining the operational information and the processing unit verifying the association between the apparatus and the information reader [0066, 0069, 0087, & 0094-0096].
	Regarding claim 27, Hoglund, as modified above, discloses the apparatus of claim 26, wherein the operational information comprises an identifier for the apparatus [0066, 0069, 0087, & 0094-0096].
	Regarding claim 28, Hoglund, as modified above, discloses the apparatus of claim 21, wherein the apparatus is further caused to at least: provide an acknowledgement dialog on a display of the apparatus, wherein the acknowledgement dialog prompts a user to accept the association between the apparatus and the information reader [0066, 0069, 0087, & 0094-0096].
	Regarding claim 29, Hoglund, as modified above, discloses the apparatus of claim 21, wherein the association between the apparatus and the information reader is based on one or more of user input via the apparatus, time, distance between the apparatus and the information reader, connectivity between the apparatus and the information reader, workflow of the information reader and/or the apparatus, and updated association information [0066, 0069, 0087, & 0094-0096].
	Regarding claim 30, Ross, as modified above, discloses the apparatus of claim 21, wherein the apparatus comprises an infusion pump, and wherein the operational information comprises medication and/or infusion instructions [0063, 0072, & 0073].
claim 32, Hoglund, as modified above, discloses the method of claim 31, further comprising: providing, by the medical device, a scannable tag on a display of the medical device, wherein the scannable tag comprises a link to association information, wherein the association information comprises data to associate the medical device with the information reader [0005, 0006, 0066, 0069, & 0076].
	Regarding claim 33, Hoglund, as modified above, discloses the method of claim 32, wherein the scannable tag comprises one or more of a static barcode, a dynamic barcode, and a radio-frequency identification tag, and wherein the scannable tag is configured to be scanned by the information reader to form the association between the medical device and the information reader [0066, 0069, & 0076].  
	Regarding claim 34, Hoglund, as modified above, discloses the method of claim 31, wherein the association between the medical device and the information reader is formed by a processing unit via receipt from the information reader of association information, wherein the association information comprises data to associate the medical device with the information reader [0066, 0069, 0087, & 0094-0096].
	Regarding claim 35, Hoglund, as modified above, discloses the method of claim 34, wherein the association information further comprises processing unit information configured to identify the processing unit [0066, 0069, 0087, & 0094-0096].
	Regarding claim 36, Hoglund, as modified above, discloses the method of claim 35, wherein the medical device receives the operational information from the processing unit in response to the information reader obtaining the operational information and the processing unit verifying the association between the medical device and the information reader [0066, 0069, 0087, & 0094-0096].
claim 37, Hoglund, as modified above, discloses the method of claim 36, wherein the operational information comprises an identifier for the medical device [0066, 0069, 0087, & 0094-0096].
	Regarding claim 38, Hoglund, as modified above, discloses the method of claim 31, further comprising: providing, by the medical device, an acknowledgement dialog on a display of the medical device, wherein the acknowledgement dialog prompts a user to accept the association between the medical device and the information reader [0066, 0069, 0087, & 0094-0096].
	Regarding claim 39, Hoglund, as modified above, discloses the method of claim 31, wherein the association between the medical device and the information reader is based on one or more of user input via the medical device, time, distance between the medical device and the information reader, connectivity between the medical device and the information reader, workflow of the information reader and/or the medical device, and updated association information [0066, 0069, 0087, & 0094-0096].  
	Regarding claim 40, Ross, as modified above, discloses the method of claim 31, wherein the medical device comprises an infusion pump, and wherein the operational information comprises medication and/or infusion instructions [0063, 0072, & 0073].

Conclusion

If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876